Citation Nr: 1123917	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-08 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for Type II diabetes mellitus with hyperglycemia. 

2.  Entitlement to a disability rating in excess of 10 percent for hypertension.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran had active service from June 1980 to May 1988.

These matters come to the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that, in pertinent part, declined to reopen a claim for service connection for Type II diabetes mellitus with hyperglycemia on the basis that new and material evidence had not been received; and denied an increased disability rating for hypertension.

The issue of service connection for hypertensive heart disease, claimed as secondary to service-connected hypertension, has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  An unappealed October 2002 rating decision denied service connection for Type II diabetes mellitus.  

2.  Evidence associated with the claims file since the October 2002 denial, when considered by itself or in connection with evidence previously assembled, does not create a reasonable possibility of substantiating a claim for service connection for Type II diabetes mellitus with hyperglycemia. 

3.  Throughout the course of the rating period on appeal, the Veteran's hypertension has been manifested by diastolic blood pressure of predominantly less than 110, and by systolic pressure predominantly less than 200.


CONCLUSIONS OF LAW

1.  The RO's October 2002 decision denying service connection for Type II diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  The evidence received since the RO's October 2002 denial is not new and material, and the claim for service connection for Type II diabetes mellitus with hyperglycemia is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for a disability rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through March 2009 and April 2009 letters, the RO notified the Veteran of elements of service connection, the evidence needed to establish each element, and evidence of increased disability.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the March 2009 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The notice also requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The April 2009 letter notified the Veteran that his previous claim for service connection for Type II diabetes mellitus had been denied in October 2002.  The RO advised the Veteran of the evidence needed to establish each element for service connection.  The RO advised the Veteran of the reason for the previous denial and that once a claim had been finally disallowed, new and material evidence was required for reopening, and also told him what constituted new evidence and what constituted material evidence.  This letter satisfied the notice requirements of Kent.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records.  The Veteran is not entitled to an examination prior to submission of new and material evidence. The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show that current disability was related to active duty, and an increase in severity of symptoms would be helpful in substantiating the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

New and Material Evidence Claim

Records reflect that the RO originally denied service connection for Type II diabetes mellitus in October 2002, on the basis that there was no evidence relating a current diagnosis of Type II diabetes mellitus with active service.

The evidence of record at the time of the last denial of the claim in October 2002 included the Veteran's DD Forms 214, his service treatment records, and VA treatment records.

Service treatment records do not reflect any findings or complaints of elevated blood sugar.  There was no evidence of Type II diabetes mellitus.

With regard to VA treatment, the evidence shows new onset of diabetes mellitus in March 2001; and diagnosis of hyperglycemia in October 2001.

Based on this evidence, the RO concluded that there was no evidence of any relationship between Type II diabetes mellitus with hyperglycemia, and active service.

The present claim was initiated by the Veteran in April 2009.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The evidence of record has not triggered this duty here.
  
Evidence added to the record since October 2002 includes VA treatment and hospital records, a hearing transcript, and statements by the Veteran.  

None of the VA treatment and hospital records shows a relationship between the Veteran's current Type II diabetes mellitus with hyperglycemia, and his active service.

In June 2010, the Veteran testified that his Type II diabetes mellitus with hyperglycemia had its onset in service.  He testified that the foods during basic training were high in starch, and made him feel "sluggish then."  He testified that he was never treated for, or ever mentioned, diabetes mellitus while on active duty.  The Veteran testified that he was diagnosed with diabetes mellitus approximately 14 years after his discharge from active service, and that he was put on insulin right away.  The Veteran was told that he had had diabetes mellitus for quite awhile before the diagnosis.  The Veteran also testified that his condition was made worse by being stationed at Camp Lejeune for about two years due to contaminated water.

Here, the Veteran has offered statements and contentions in which he argued that his Type II diabetes mellitus with hyperglycemia had its onset in service.  He is not shown to be competent to establish a diagnosis, or to specify the diagnostic criteria of diabetes mellitus, or to relate diabetes mellitus to service.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He does not meet any of the three exceptions for competent lay evidence as listed under Jandreau. 

Although the newly submitted evidence is new in that it was not previously of record, what is missing to award service connection is evidence that links current diabetes mellitus to an in-service incident.  The newly submitted evidence does not link Type II diabetes mellitus with hyperglycemia to service.  Hence, the evidence is not material for purposes of reopening the claim.

The Veteran also contends that his diabetes mellitus was made worse by contaminated water at Camp Lejeune during active service.  Published findings, to date, of a Camp Lejeune Water Study can be found at http://www.atsdr.cdc.gov/sites/lejeune, which the Board notes contains no reference to diabetes mellitus or hyperglycemia.  The Veteran is not shown to have the medical expertise to determine the etiology of diabetes mellitus.  His claim that he has diabetes mellitus as a result of contaminated water is not competent evidence.  Moreover, there is no showing of a diagnosis of diabetes mellitus during the Veteran's active service or for many years thereafter.  His general statements to the effect that Type II diabetes mellitus with hyperglycemia is related to service are cumulative to statements made previously and not new and material.  

Absent competent evidence of a nexus between currently shown Type II diabetes mellitus with hyperglycemia and service, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for Type II diabetes mellitus with hyperglycemia is not reopened.


Increased Rating Claim 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of elevated high blood pressure and hypertension.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

Service connection has been established for hypertension, effective May 2002.  The RO assigned a 10 percent disability rating under 38 C.F.R. § 4.104, Diagnostic Code 7101, pertaining to hypertensive vascular disease. 

A 10 percent rating is assigned for essential hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more or; as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure that is predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran filed a claim for an increased disability rating for hypertension in March 2009.  Records show that he had presented to the Emergency Room and was hospitalized at that time due to shortness of breath.  His blood pressure reading then was 178/104.  Assessments included coronary artery disease status-post non-ST-segment elevation myocardial infarction, congestive heart failure exacerbation, and hypertension.

The Veteran underwent a VA examination in March 2009.  Blood pressure readings were 158/93, 152/93, and 153/96.  The examiner noted that the Veteran's hypertension was poorly controlled, and that he was on multiple medications.  The examiner noted evidence of other complications relating to hypertension as affecting the heart:  coronary artery disease, including myocardial infarction; congestive heart failure; and left ventricular hypertrophy.  Hypertensive heart disease was present.

Records show that the Veteran again presented to the Emergency Room in April 2009 for complaints of dizziness, and poorly controlled hypertension and exacerbation of heart conditions.  Blood pressure reading was 109/73.  The assessments included hypertension with orthostatic hypotension.  The Veteran required a change in medications and more fluid intake.  The Veteran presented to the Emergency Room in October 2009, complaining he was weak.  The physician noted that the Veteran's medications were readjusted in June 2009 due to low blood pressure, but the Veteran indicated that he still took certain medications.  Blood pressure reading was 130/92.  Hospital admission was recommended for observation and treatment of orthostatic hypotension, but the Veteran refused.

In June 2010, the Veteran testified that he had been taken two blood pressure mediations three times daily since last April; and that sometimes the medications made his blood pressure reading too low, and his health felt poorly.  He visited his physician every three months for treatment of his hypertension.

Based on the foregoing, the Board finds the overall evidence does not reveal that an increased disability rating for hypertension is warranted under Diagnostic Code 7101.  The Veteran has not had any diastolic blood pressure readings of 110 or more, or any systolic blood pressure readings of 200 or more.  Except for the one incident when the Veteran was hospitalized in March 2009, all of the systolic readings have been below 160.  Hence, the evidence does not reveal systolic pressure that is predominantly 200 or more, or diastolic pressure of predominantly 110 or more, to warrant any increased evaluation.

The evidence reflects that the Veteran has taken several blood pressure medications for his poorly controlled hypertension, but this finding does not support an evaluation in excess of 10 percent under Diagnostic Code 7101.  

The Board notes that, in a May 2009 rating decision, the RO denied service connection for coronary artery disease and for congestive heart failure.  These heart disabilities have manifestations separate and apart from the service-connected hypertension, and are not for consideration in evaluating the Veteran's hypertension.  Specifically, Note 3, which follows Diagnostic Code 7101, provides that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.  38 C.F.R. § 4.104.

While the Veteran testified that the symptomatology associated with his hypertension is more severe than currently rated, the medical evidence of record does not support this conclusion and outweighs his lay assertions regarding severity.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Although the Veteran's hypertension has resulted in increased absenteeism at work, the Board finds the severity of the Veteran's service-connected disability is fully contemplated by the rating criteria.  The evidence does not show the need for frequent hospitalization due solely to the Veteran's service-connected disability on appeal.  38 C.F.R. § 3.321(b)(1).  There is nothing exceptional about the Veteran's service-connected disability.  Hence, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

Thus, the weight of the evidence is against the grant of a disability rating in excess of 10 percent for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7).   


ORDER

New and material evidence has not been received; the claim for service connection for Type II diabetes mellitus with hyperglycemia is not reopened.

A disability rating in excess of 10 percent for hypertension is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


